Title: To James Madison from Tench Coxe, 18 January 1815
From: Coxe, Tench
To: Madison, James


        
          Supervisors office Pennsa. Dist.Jany. 18 1815
          Sir
        
        I had the honor by yesterdays mail, before entering upon my Pennsylvania office, to transmit to you a letter of resignation of the office, duties and agency of Supervisor &ca. This step was taken from an apprehension that an incompatibility of that duty & agency might occasion it to be considered impracticable for me to perform them, while I was Clerk of the genl. Quarter Sessions under Pennsylvania. Jared Ingersoll, atty Genl of the state, having officially advised & instructed me, that there is no incompatibility, I beg leave respectfully to say, that I shall be ready to continue the duties & agency of the Supervisor &ca. as before that letter was written. If the letters be returned to me by your Secretary under cover, by one of your Secretaries, if it be deemed proper & expedient so order the affair, I shall remain as before. If not I shall consider it your pleasure that order be taken in the Supervisors business with some other person. Your pleasure in this & every other case will be most cheerfully & respectfully met by me. With perfect respect I have the honor to remain, Sir, your most faithful & most obedt. Servt.
        
          Tench Coxe
        
      